I concur on the ground that the Statute of Frauds did not bar the introduction of parol testimony as to the transactions between the parties. I do not think we need say that the evidence was "clear, unequivocal and explicit." While the prayer in its form partakes somewhat of a request for equitable relief, the action is really one of ejectment calling for remedies encompassed by that action. Hence, it is an action at law. That means that all we need determine is whether we can say as a matter of law that to the trial judge it should not have been so "clear and unequivocal." *Page 542 
I cannot say that the trial judge could not himself have considered the evidence "clear and unequivocal." Even if we would not consider it "clear and unequivocal" it was within the range wherein reasonable minds might differ as to that. Such is all that is necessary.